January 11, 2006

 

Mr. Vincent L. Kasch

16912 Tidewater Cove

Austin, Texas 78717

 

Dear Vince:

 

This letter will confirm our agreement regarding a possible future “change of
control” of Financial Industries Corporation (“FIC”).

 

If a Change of Control of Financial Industries Corporation (“FIC”) occurs, and
if your employment is terminated without cause (as defined below) during
calendar year 2006, your then-current bi-weekly salary and benefits, including
but not limited to health and life insurance, will continue to be paid by the
Company for the remainder of calendar year 2006, but for no less than six months
following the effective date of termination of your employment. Notwithstanding
the foregoing, any taxable benefits payable pursuant to the previous sentence
which have not been paid prior to March 15, 2007 shall be paid in a lump sum
cash payment on March 15, 2007. “Change of Control” means (i) any one person, or
more than one person acting as a group (as defined pursuant to the Securities
Exchange Act of 1934), acquires ownership of stock of FIC that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of FIC, (ii) any one
person, or more than one person acting as a group (as defined pursuant to the
Securities Exchange Act of 1934), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from FIC that have a total gross fair market value equal to or
more than 80 percent of the total gross fair market value of all of the assets
of FIC immediately prior to such acquisition or acquisitions.

 

For purposes of the preceding paragraph, “Cause” shall mean (i) your conviction
of a crime involving dishonesty, fraud, breach of trust, or violation of the
rights of employees; (ii) your willful engagement in any misconduct in the
performance of your duties that, in the opinion of the Company, could materially
injure the Company; (iii) your performance of any act that, if known to
customers, agents, employees, or stockholders of the Company could, in the
opinion of the Company, materially injure the Company; or (iv) your continued
willful and substantial nonperformance of assigned duties for at least ten days
after you receive notice from the Company of such nonperformance and of the
Company’s intention to terminate your employment because of such nonperformance.

 

It is the intent of the parties to this letter agreement that any payments to be
made hereunder be exempt from or compliant with Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements (“Section
409A”). If based on subsequent guidance or interpretations any provision
provided herein would result in the imposition of an excise tax under Section
409A, the parties agree that each will use good faith efforts to reform any such
provision to avoid imposition of any such excise tax in

 



 

the manner that the parties mutually determine is appropriate to comply with or
maintain an exemption from Section 409A.

 

Sincerely yours,

 

/s/ Michael P. Hydanus

Michael P. Hydanus

Interim President and Chief Executive Officer

 

Accepted by:

 

/s/ Vincent L. Kasch

1-12-06

Vincent L. Kasch

Date

 

 

 

 

 

 